817 F.2d 1471
Gary Wayne ANDREWS, Plaintiff-Appellee,v.Joe N. BENSON, Defendant,James Carden;  Ralph Jarrell;  and Ernest Adcox, Jr.,Defendants- Appellants.
No. 86-7049.
United States Court of Appeals,Eleventh Circuit.
May 11, 1987.

Herbert S. Sanger, Jr., Gen. Counsel, James E. Fox, Deputy Gen. Counsel, Brent R. Marquand, James G. Touhey, Jr., Edwin W. Small, TVA, Knoxville, Tenn., for defendants-appellants.
Roger L. Lucas, Emond & Vines, Birmingham, Ala., for plaintiff-appellee.
Appeal from the United States District Court for the Northern District of Alabama.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion February 17, 1987, 11th Cir., 1987.  809 F.2d 1537)
Before RONEY, Chief Judge, GODBOLD, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK and EDMONDSON, Circuit Judges*.
BY THE COURT:
A member of this court in active service having requested a poll on the application for rehearing en banc and a majority of the judges of this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc with oral argument during the week of October 19, 1987, on a date hereafter to be fixed.  The clerk will specify a briefing schedule for the filing of en banc briefs.  The previous panel's opinion is hereby VACATED.



*
 Senior U.S. Circuit Judge Lewis R. Morgan has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. Sec. 46(c)